Worden, J.
This was an action by the appellant, against the appellee, of replevin for a certain mare. The mare was delivered to the plaintiff by virtue of the writ. Issue; trial; verdict and judgment for the defendant.
The appellant has assigned two snpposed'errors, as follows :
uFirst. The said Dearborn Circuit Court erred in overruling the motion of the appellant for a new trial in said cause in said court;
‘■‘■Second. The court erred in rendering judgment, in conclusion as follows: “It is therefore considered by the court, that, in the event said mare is not delivered into the *354custody of the defendant, as above adjudged, the said defendant do have and recover of the plaintiff $400, being the value thereof as found by the jury.”
There is no question presented by the record. The'reasons assigned for a new trial are such as can be made to appear only by a bill of exceptions ; and there is no bill of exceptions in the record. There is a long document, purporting to be a bill of exceptions, contained in the record, but it is not signed. The appellee has moved to tax the costs of inserting this document in the record to the appellant; but, as the judgment will have to be affirmed at the costs of the appellant, the motion becomes unimportant.
There was no exception taken in the court below to the form or substance of the judgment rendered, and its correctness can not be questioned for the first time in this court. Johnson v. Prine, 55 Ind. 351, and cases there cited.
The judgment below is affirmed, with costs.